DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2021 has been entered.
Response to Arguments
Applicant’s arguments, see Pgs. 1-2, filed 10/013/2021, with respect to 112 (a) and 112 (b) rejections have been fully considered and are persuasive.  The rejections have been withdrawn based upon the claim amendments. 

Allowable Subject Matter
Claims 12-14 and 16-25 are allowed.

Reasons for Allowance


The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either in singularity or in combination fails to anticipate or fairly suggest all the limitations of the independent claims 12 and 20.  The closest prior art is Sumi et al. (US 2011/0135862), herein Sumi.  Regarding claim 12, Sumi fails to teach or suggest a core member positioned between the inner sheet and the outer sheet and corresponding to a shape and size of the inner sheet and the outer sheet to define ends that include exposed edges of the core member.  Sumi teaches the outer sheets seal around the core member and no teaching or suggestion was found in art to modify the panel of Sumi to meet the claim requirements [Figs. 31, 32, 35].  Regarding claim 12, Sumi fails to teach or suggest at least one of the reinforced strips is positioned around a perimeter of the partially hollow structure to be exposed along an end of the composite panel.  Sumi teaches the outer sheets seal around the core member and no teaching or suggestion was found in art to modify the panel of Sumi to meet the claim requirements [Figs. 31, 32, 35].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/ELIZABETH COLLISTER/Examiner, Art Unit 1784